If the vacation opinion or decision of Presiding Judge Prendergast and Judge Harper in the Pye case is correct, the writ of prohibition should have been granted in this case. If their opinion in this case is correct, the Pye opinion is incorrect. I do not deem it of any avail to write further now. If the writ of prohibition is available in a criminal case, it can only be for the purpose of enforcing the jurisdiction of the Court of Criminal Appeals. The writ of prohibition was granted in Pye's case at instance of the State to prevent issuance of writ of habeas corpus and a hearing under it. In this case the writ was and is denied the accused on the ground she did not urge want of jurisdiction of the county judge before whom the case was pending before she applied to this court for the writ of prohibition.